Citation Nr: 9935453	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
intervertebral disc syndrome with subcapsular disc extrusion 
at L5-S1, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative 
changes, medial meniscus with chondromalacia patellar, left 
knee with arthrotomy, medial meniscectomy, patelloplasty and 
patellectomy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
August 1977.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions by 
the Montgomery, Alabama, Regional Office (RO).

In November 1996, the Board remanded this appeal to the RO 
for additional development.

By a rating action dated in April 1998, the RO, in pertinent 
part, granted service connection for subcapsular disk 
condition at L5-S1with partial hemilaminectomy due to the 
service-connected chronic lumbosacral strain.  The veteran's 
service-connected chronic lumbosacral strain was reclassified 
as postoperative intervertebral disc syndrome with 
subcapsular disc extrusion at L5-S1 and assigned a schedular 
20 percent evaluation for that disability.  It is significant 
to note that the grant of service connection for subcapsular 
disk condition at L5-S1with partial hemilaminectomy is 
considered to be a full grant of benefits sought on appeal 
for this particular disability.  Accordingly, the issues are 
as set forth on the title page of this decision.

The veteran was afforded a hearing before a member of the 
Board sitting at the Montgomery, Alabama, RO in August 1999.  
The member of the Board who held the hearing is making the 
decision in this case and is the signatory to this decision.

In the veteran's notice of disagreement received by the VARO 
in June 1992, the issues of entitlement to service connection 
for arthritis, claimed as secondary to the service-connected 
left knee disorder, and entitlement to service connection for 
erythremia nodosum, claimed as secondary to arthritis were 
raised by the veteran.  In this regard the Board ponts out 
that service connection for arthris has precviously been 
granted. Additionally, in the his substantive appeal filed in 
July 1992, the veteran raised the issues of entitlement to 
service connection for a right knee disorder, claimed as 
secondary to the service-connected left knee disorder; and 
entitlement to service connection for a skin disorder, 
claimed as secondary to the knee brace.  These issues have 
not been adjudicated and are referred to the VARO for 
appropriate disposition.  


REMAND

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible. The Board accordingly finds that there is a duty 
to assist the veteran in developing the facts pertinent to 
the claims, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The postoperative intervertebral disc syndrome with 
subcapsular disc extrusion at L5-S1 is evaluated under 
diagnostic code 5293.  Diagnostic Code 5293 provides for the 
evaluation of intervertebral disc syndrome.  A 10 percent 
rating is provided when the disc syndrome is mild.  A 20 
percent evaluation is assigned when the disc syndrome is 
moderate, with recurring attacks.  A 40 percent rating is 
provided when the syndrome is severe, with recurring attacks, 
with intermittent relief.  The maximum rating of 60 percent 
is provided when the disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, with 
absent ankle jerks, or with other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief.

A VA examination of the back was conducted in February 1999.  
At that time the only references to back pain were pain when 
motion stopped, painful motion, and functional loss due to 
pain.  There was no indication of the severity or frequency 
of the pain or whether there was radiation.  The report 
contains responses to certain questions.  However, the 
questions were not included.  During his hearing the veteran 
reported that the pain was constant and radiated into his 
knee.  The veteran also testified that he recently received 
treatment for his service-connected lumbar spine and left 
knee disabilities at the VA medical facilities in Birmingham, 
Alabama, and Huntsville, Alabama.  These records have not 
been associated with the claims folder.

The service connected degenerative changes, medial meniscus 
with chondromalacia patellar, left knee with arthrotomy, 
medial meniscectomy, patelloplasty and patellectomy are 
evaluated under diagnostic code 5257.  Diagnostic Code 5257 
provides for the evaluation of other impairment of the knee, 
to include recurrent subluxation and bilateral instability.  
When slight, a rating of 10 percent is provided. When 
moderate, a rating of 20 is provided.  When severe a rating 
of 30 percent is provided. 

In a VA General Counsel Opinion dated in July 1997, 
(VAOPGCPREC 23-97), it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic code 5003 (5010) based on limitation of 
motion and 5257, based on instability.  In a VA General 
Counsel Opinion dated in August 1998 (VAOPGCPREC 9-98), it 
was held that, when a knee disability is rated under 
Diagnostic Code 5257, it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero 
percent rating.  In this regard, this aspect of the veteran's 
claim has not been adjudicated by the RO.

In view of these facts, the Board is of the opinion the 
contemporaneous and thorough examinations are warranted.  
Littke v. Derwinski, 1 Vet. App. 90 (1990). 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his service-
connected lumbar spine and left knee 
disabilities.

2.  The RO should request any additional 
treatment records from the VA medical 
facilities in Birmingham, Alabama, and 
Huntsville, Alabama, covering the period 
from April 1993 to the present.

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist to 
determine the nature and severity of his 
service-connected left knee disability.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  All necessary tests and 
studies, including X- rays, deemed 
necessary should be performed.  The left 
knee should be examined for degrees of 
range of motion.  The examiner should 
also be asked to note the normal ranges 
of motion of the lumbar spine and the 
left knee.

Additionally, the examiner should be 
requested to determine whether the left 
knee exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when used repeatedly over a period of 
time. A complete rational for any opinion 
expressed should be included in the 
examination report.  If preprinted 
questions are utilized, it is requested 
that the questions be included in the 
examination report. 

4.  A VA examination should be conducted 
by a neurologist for the purpose of 
ascertaining the current severity of the 
service-connected postoperative 
intervertebral disc syndrome with 
subcapsular disc extrusion at L5-S1.  The 
claims file and a copy of this Remand 
should be made available to the examiner.  
In addition to an EMG and Nerve 
Conduction Studies, any other testing 
deemed necessary should be performed. The 
examiner is requested to obtain a 
detailed occupational history.  The 
examination should include range of 
motion studies and the examiner is 
requested to include the degrees, which 
constitute normal range of motion of the 
lumbosacral spine.  

The examiner should indicate any 
involvement of joint structure, muscles 
and nerves, and comment on the presence 
or absence of pain, weakened movement, 
excess fatigability, incoordination, 
muscle atrophy, changes in condition of 
the skin indicative of disuse, and the 
functional loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency, severity, and duration of 
exacerbation of symptoms.  If preprinted 
questions are utilized, it is requested 
that the questions be included in the 
examination report. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status, to include 
consideration 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (1999).  See also DeLuca v, Brown, 8 
Vet, App, 202 (1995). supra.  The RO 
should consider whether a separate 
disability rating is warranted for the 
arthritis of the left knee.  See 
VAOPGCPREC 23-97 (July 1997) and 
VAOPGCPREC 9-8 (August 1998).  

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


